        Case 1:18-cv-11926-PBS Document 121 Filed 09/30/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


   SECURITIES AND EXCHANGE COMMISSION,

                             Plaintiff,

              v.

   GREGORY LEMELSON and LEMELSON CAPITAL                        Civil Action No. 1:18-cv-11926-PBS
   MANAGEMENT, LLC,

                             Defendants,

              and

   THE AMVONA FUND, LP,

                             Relief Defendant.



           PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56(a) and Local Rule 56.1, plaintiff, the

United States Securities and Exchange Commission (“the Commission”), moves for partial

summary judgment on defendants’ affirmative defense of selective enforcement. In support of

its motion, the Commission submits a Memorandum in Support of Its Motion for Summary

Judgment, Statement of Undisputed Facts, and Appendix of Summary Judgment Exhibits.

DATED: September 30, 2020                   Respectfully submitted,

                                            SECURITIES AND EXCHANGE COMMISSION

                                            By its attorneys,

                                            /s/ Marc J. Jones
                                            Marc J. Jones (BBO #645910)
                                            Alfred A. Day (BBO #654436)
                                            Securities and Exchange Commission
                                            Boston Regional Office
                                            33 Arch Street, 24th Floor
        Case 1:18-cv-11926-PBS Document 121 Filed 09/30/20 Page 2 of 2



                                           Boston, MA 02110
                                           617-573-4537 (Day)
                                           617-573-8947 (Jones)
                                           JonesMarc@sec.gov
                                           DayA@sec.gov
                                           Attorneys for Plaintiff

                               CERTIFICATE OF SERVICE
        I hereby certify that, on September 30, 2020, a true and correct copy of the foregoing
document was filed through the Court’s CM/ECF system, and accordingly, the document will be
sent electronically to all participants registered to receive electronic notice in this case.

                                           /s/ Marc Jones
                                           Marc Jones




                                              2
